Citation Nr: 0418813	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of spleen removal with history of episodes of 
pneumonia and scar, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952 and unverified active duty service from June 1954 to 
January 1962.

By an August 2002 rating decision, the RO denied an increased 
rating for 
service-connected residuals of spleen removal with history of 
episodes of pneumonia and scar currently rated as 30 percent 
disabling, and denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran perfected an 
appeal to the Board.  By a February 2003 decision, the Board 
affirmed the RO's denials of the veteran's claims.  The 
veteran gave notice of appeal of the February 2003 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the Secretary of the 
Department of Veterans Affairs (VA) and the veteran through 
counsel, filed a Joint Motion for Remand to the Board.  The 
motion urged the Court to vacate and remand the February 2003 
decision for failure of the Board to present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  By Order dated October 15, 2003, 
the Court granted the motion, vacated the Board's decision, 
and remanded the matter for readjudication consistent with 
the motion.  Accordingly, this matter comes back before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.







REMAND

There has been a change in the law pertaining to veterans' 
benefits.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The veteran was not provided with written notice of the 
information and evidence necessary to substantiate his TDIU 
claim and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Also, it was 
determined by the Secretary of VA, under the facts and 
circumstances of this case, that the notice provided to the 
veteran in the May 2002 letter with respect to the increased 
rating claim was insufficient. 


Accordingly, this case is REMANDED for the following action:

1.  Please  provide written notice to the 
veteran and his representative of the 
VCAA, VA's duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the increased rating and TDIU 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the 
veteran.  

This notice should include advising the 
veteran that he must produce evidence that 
he is unable to secure and follow a 
substantially gainful occupation by reason 
of service-connected disabilities.  For 
example, the veteran could produce 
statements from prospective employers that 
he was denied an employment position on 
account of any of his service-connected 
disabilities.  The veteran might  also 
provide an employment history and provide 
an account of his educational attainment 
and vocational skills.  

This notice should also include advising 
the veteran that his service-connected 
residuals of spleen removal with history 
of episodes of pneumonia and scar are 
evaluated to 38 C.F.R. § 4.117, 
Diagnostic Code 7706 for splenectomy.  
The veteran should be advised that he is 
currently in receipt of the maximum 
schedular rating under Diagnostic Code 
7706, but the veteran may be entitled to 
a separate rating for complications such 
as systemic infections with encapsulated 
bacteria.  The veteran should identify 
the names, addresses, and approximates 
dates of treatment from January 2002 for 
all health care providers who may possess 
additional records pertinent to any 
medical complications the veteran is 
experiencing due to his spleen removal.  
Any medical evidence identified by the 
veteran must be obtained. 
 
2.  Thereafter, the veteran should be 
afforded any appropriate medical 
examinations to address the questions on 
appeal including whether he is unable to 
secure or follow a substantially gainful 
occupation as a result of service-
connected disabilities or is otherwise 
unemployable by reason of service-
connected disabilities.  The examiner 
must comment on the effect the veteran's 
service-connected disabilities (residuals 
of spleen removal with history of 
episodes of pneumonia and scar; lacerated 
wound scar; abdominal scar, residual of 
laparatomy; left kidney contusion; simple 
healed fracture ribs 8-12; and 
hemorrhoids, hemorrhoidectomy) have on 
his ability to obtain and sustain gainful 
employment. 

3. Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




